                    1   DAVID M. MOORE, ESQ.
                        Nevada Bar No. 8580
                    2
                        EDWARD M. BERNSTEIN & ASSOCIATES
                        500 South Fourth Street
                    3
                        Las Vegas, Nevada 89101
                    4   Telephone No.: (702) 471-5721
                        Facsimile No.: (702) 385-4640
                        dmoore@e dberns tcin .com
                    ^   Attorneys for Plaintiff


                    7                                    UNITED STATES DISTRICT COURT

                    8                                           DISTRICT OF NEVADA

                    9                                                     4<         4^




                10
                        KAREN TORRES,                                 )            CASE NO.: 2: 1 7-cv-02758-JAD-GWF
                11
                                                                      )
                                        Plaintiff,                    )
                12
                                                                      )
                13               vs.                                  )
                                                                      )            STIPULATION AND ORDER TO EXTEND
                14      JERROD WALL; SACS FURNITURE, LLC a)                        PLAINTIFF'S DUE DATE TO RESPOND
                        Utah Limited Liability Corporation;           )            TO DEFENDANT SACS FURNITURE, LLC'S
                15
                        DOES I-X; ROE CORPORATIONS                    )            MOTION FOR SUMMARY JUDGMENT
                16      XI-XX,                                        )
                                        Defendants.                   )
                17

                18
                          STIPULATION AND ORDER TO EXTEND PLAINTIFF'S DUE DATE TO RESPOND TO
                             DEFENDANT SACS FURNITURE. LLC'S MOTION FOR SUMMARY JUDGMENT
                19

                20               Plaintiff KAREN TORRES and Defendant SACS FURNITURE, LLC, by and through their

                21      respective counsel of record, hereby submit the following Stipulation and Order To Extend Plaintiff s Due

                22
                        Date to Respond To Defendant Sacs Furniture, LLC's Motion For Summary Judgment.
                23
                                           REASON WHY PLAINTIFF'S DUE DATE SHOULD BE EXTENDED
                24

                                 Defendant, SACS FURNITURE, LLC, filed its Motion For Summary Judgment on October 31,
                25

                26      2018 (Document 26). The Court Ordered date for Plaintiffs response is November 21, 2018. The parties

                27      are in settlement negotiations and believe the matter may resolve without the Court having to rule on

                28

  EDWARD M.
  BERNSTEIN
& ASSOCIATES
ATTORNEYS AT LAW
500 SO. FOURTH ST.
   LAS VEGAS,
  NEVADA 89101
   (702) 2404)000                                                              1
                    1   Defendant's motion and have therefore proposed a short extension to December 14, 2018 for Plaintiff to

                    2
                        respond in the event that resolution is not reached.

                    3


                    4    Dated this 13th day of November, 201 8.               Dated this 13th day of November, 2018.

                    5    EDWARD M. BERNSTEIN &                                 ATKIN WINNER & SHERROD
                         ASSOCIATES
                    6

                        /s/ David M. Moore                                     /s/ Lara L. Miller, Esq.
                    1

                         David M. Moore, Esq.                                  Lara L. Miller, Esq.
                    8
                         Nevada Bar No. 8550                                   Nevada Bar No. 12618
                    O    500 S. 4th St.                                        1117 S. Rancho Dr.
                         Las Vegas, NV 89101                                   Las Vegas, NV 89102
                         Attorneys for Plaintiff                               Attorneys for Defendant
                10

                11


                12                                                         ORDER


                13                              this
                                IT IS SO ORDERD this      14th day
                                                                dayof
                                                                    ofNovember, 2018.            , 2018.

                14

                15

                 16                                                                 UNITED
                                                                                    United     STATES
                                                                                           States        DISTRICT
                                                                                                  Magistrate Judge   JUDGE
                 17

                 18

                 19

                20

                21

                22


                23

                 24

                 25

                 26

                 27

                 28

  EDWARD M.
  BERNSTEIN
 & ASSOCIATES
A'lTORNF.YS AT LAW
500 SO. FOURTH ST.
    LAS VEGAS,
  NEVADA 89101
   (702) 240-0000                                                               2
